           Case 3:19-cv-04144-LB Document 1 Filed 07/18/19 Page 1 of 11



 1   BENNETT J. LEE (Bar No. 230482)
     NICHOLAS A. MERRELL (Bar No. 240795)
 2   STEVEN P. CHASEY (Bar No. 322006)
     PAOLO A. HERMOSO (Bar No. 324185)
 3   VARELA, LEE, METZ & GUARINO, LLP
     333 Bush Street, Suite 1500
 4   San Francisco, CA 94104
     Telephone:    415-623-7000
 5   Facsimile:    415-623-7001
     blee@vlmglaw.com
 6   nmerrell@vlmglaw.com
     schasey@vlmglaw.com
 7   phermoso@vlmglaw.com

 8   Attorneys for Plaintiffs
     CHEVRON ENVIRONMENTAL MANAGEMENT COMPANY and
 9   CHEVRON MINING INC.

10
                                  UNITED STATES DISTRICT COURT
11
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13
     CHEVRON ENVIRONMENTAL                               Case No.
14   MANAGEMENT COMPANY, a California
     corporation; CHEVRON MINING INC., a                 COMPLAINT BY CHEVRON MINING
15   Missouri corporation.                               INC. AND CHEVRON
                                                         ENVIRONMENTAL MANAGEMENT
16           Plaintiffs,                                 COMPANY FOR:

17   vs.                                                 1) DECLARATORY RELIEF;
                                                         2) INJUNCTIVE RELIEF;
18   SKANSKA USA CIVIL WEST ROCKY                        3) BREACH OF CONTRACT; AND
     MOUNTAIN DISTRICT, INC., a Delaware                 4) EXPRESS INDEMNITY
19   corporation.

20           Defendant.

21

22           Plaintiffs Chevron Environmental Management Company and Chevron Mining Inc.s
23   (collectively “Chevron”), by and through its undersigned counsel of record, hereby submits its
24   Complaint against Skanska USA Civil West Rocky Mountain District, Inc. (“Skanska”), as
25   follows:
26                                           INTRODUCTION
27           1.      This dispute arises out of the design and construction of a water treatment plant at
28   the Questa Mine located in Taos County, New Mexico (the “Project”). The plant is owned by
                                                     -1-
                                           CHEVRON’S COMPLAINT
         Case 3:19-cv-04144-LB Document 1 Filed 07/18/19 Page 2 of 11



 1   Chevron. Chevron hired Tetra Tech EC, Inc. (“Tetra Tech”) to serve as the prime contractor for

 2   the Project. In turn, Tetra Tech subcontracted most of the construction work to Skanska.

 3          2.      Tetra Tech and Skanska engaged in a two-party arbitration (“Skanska

 4   Arbitration”) to resolve Skanska’s claims for additional work and delay damages on the Project,

 5   resulting in a sizable award in Skanska’s favor.

 6          3.      Now, Chevron and Tetra Tech are engaged in another two-party arbitration

 7   (“Chevron/TT Arbitration”), wherein Tetra Tech is attempting to pass-through against Chevron

 8   $9,538,991 of Skanska’s arbitration award, representing Skanska’s claims for $6,790,574 in

 9   delay damages and $2,748,417 for change order work. Through discovery in this arbitration

10   proceeding, Chevron requested the pleadings, transcripts of sworn deposition and hearing

11   testimony, and expert reports related to the Skanska Arbitration. However, the arbitration panel

12   refused, holding that it lacked authority to compel Tetra Tech’s production of the Skanska

13   Arbitration documents.

14          4.      Based on its express indemnity rights against Skanska, Chevron also tendered the

15   defense of Tetra Tech’s claims and requested indemnity from Skanska. Skanska’s counsel

16   acknowledged receipt but failed to respond.

17          5.      Having exhausted its ability to obtain the Skanska Arbitration materials through

18   discovery in the Chevron/TT Arbitration, Chevron now looks to Skanska to honor its contractual

19   obligation to produce these records as part of its duty under the Skanska Subcontract to comply

20   with Chevron’s audit rights. Chevron also looks to Skanska to honor its contractual obligation to

21   defend and indemnify Chevron against Tetra Tech’s pending claims.

22                                               PARTIES

23          6.      Plaintiff Chevron Mining, Inc. is a Missouri corporation with a principal place of

24   business in San Ramon, California.

25          7.      Plaintiff Chevron Environmental Company is a California corporation with a

26   principal place of business in San Ramon, California.

27          8.      Upon information and belief, Defendant Skanska is a Delaware corporation with a

28   principal place of business in Phoenix, Arizona. Skanska entered into a subcontract with the
                                                    -2-
                                          CHEVRON’S COMPLAINT
         Case 3:19-cv-04144-LB Document 1 Filed 07/18/19 Page 3 of 11



 1   prime contractor on the Project, Tetra Tech, to serve as a major trade subcontractor on the

 2   Project.

 3                                          JURISDICTION AND VENUE

 4          9.         The Court has subject matter jurisdiction based on diversity under 28 U.S.C. §

 5   1332(a) as both parties are citizens of different states, and the amount in controversy exceeds

 6   $75,000.

 7          10.        Venue is proper under this District, pursuant 28 U.S. Code § 1391(b), because a

 8   substantial part of the events giving rise to the claim occurred in this District and within this

 9   Division. Skanska also has an office in San Francisco and is subject to personal jurisdiction in

10   this District and Division.

11                                           GENERAL ALLEGATIONS

12          A.         Contract Background

13          11.        On or around March 4, 2013, Chevron contracted with Tetra Tech for the design

14   and construction of the Project pursuant to the agreement titled “Engineering, Procurement,

15   Construction and Installation Contract No. CMI-Q-2013-018-01,” dated March 4, 2013 (the

16   “EPC Contract”). On October 31, 2013, Chevron and Tetra Tech entered into Amendment 1 of

17   the EPC Contract, which effectively contains the pertinent terms and conditions of that

18   agreement. A true and correct copy of Amendment 1 to the EPC Contract, is attached hereto as

19   Exhibit A.

20          12.        Section 26 of the EPC Contract contains audit rights broad in scope, and provides

21   in relevant part as follows:

22          26.2 Records. Contractor 1 shall establish and maintain, and ensure that other members
            of Contractor Group 2 establish and maintain, all Records that are necessary and
23          appropriate in accordance with good management practice (under the circumstances of
            this Contract) to record accurately and completely all of the following:
24                                                       ***
                   (B) The liability for and calculation of all amounts payable by Company to
25                 Contractor under this Contract.
26          26.4 Inspection of Records. Company may, at any time, and at its own cost, inspect …
            all Records held by Contractor Group that relate to Sections 26.2(A) through 26.2(D) until
27
            1
28              “Contractor” is defined as Tetra Tech.
            2
                “Contractor Group” is defined to include all of Tetra Tech’s subcontractors, such as Skanska.
                                                             -3-
                                                 CHEVRON’S COMPLAINT
         Case 3:19-cv-04144-LB Document 1 Filed 07/18/19 Page 4 of 11



 1           at least twenty-four months from the end of the calendar year in which this Contract is
             completed or terminated.
 2
             26.5 Access and Assistance. Contractor shall provide, and shall ensure that other
 3           members of Contractor Group provide, all Records requested by Company or its
             representatives for the purpose of inspection under Section 26, and full assistance in
 4           performing the inspection and accessing those Records.

 5           13.    Accordingly, the terms of the EPC Contract mandate that Tetra Tech and its

 6   subcontractors, including Skanska, provide all documents related not just to Tetra Tech’s costs

 7   on the Project, but also all records related to Tetra Tech’s performance of work and liability,

 8   upon Chevron’s request.

 9           14.    Tetra Tech subsequently entered into a subcontract agreement with Skanska titled

10   “Subcontract Agreement No. 114-050055-CWP-06” (the “Skanska Subcontract”), in which

11   Skanska agreed to provide, furnish, and install all materials and labor for the Project to the

12   satisfaction of Chevron as a third-party beneficiary. A true and correct copy of the Skanska

13   Subcontract is attached hereto as Exhibit B.

14           15.     The EPC Contract, including its audit provisions, was incorporated into the

15   Skanska Subcontract. Specifically, Section 2.1 of the Skanska Subcontract provides in pertinent

16   part:

17                  Subcontractor agrees to abide by and assume toward TT all duties
                    and obligations owed by TT to Chevron Mining Inc. as specified in
18                  the terms, conditions, and covenants of the Prime Contract
                    between Chevron Mining Inc. hereinafter referred to as “the
19                  Company” and Tetra Tech Inc. dated March 4, 2013, and
                    Amendment No. 1 to engineering, Procurement and Construction
20                  Management Services Contract No. CMI-Q2013-018 dated
                    October 31, 2013.
21
     Section 2.2 of the Skanska Subcontract makes unmistakably clear that Skanska is bound to
22
     comply with all terms and conditions of the EPC Contract:
23
                    The contract documents consist of this AGREEMENT, Exhibits 1
24                  thru 6, the Prime Contract, any and all conditions of the Prime
                    Contract, (General Supplementary, and other), construction
25                  schedules, drawings, specifications, and all addenda and
                    modifications for the Project issued subsequent to this
26                  AGREEMENT.

27
     (Emphasis added.)
28
             16.    Section 9.1 of the Skanska Subcontract also provides that Chevron is an express
                                                  -4-
                                          CHEVRON’S COMPLAINT
        Case 3:19-cv-04144-LB Document 1 Filed 07/18/19 Page 5 of 11



 1   indemnitee under the indemnity clause contained therein:

 2                  To the fullest extent permitted by law, the Subcontractor shall
                    defend, indemnify, and hold harmless TT, the Company, and their
 3                  respective agents from and against any and all claims, actions,
                    losses, damages and liabilities arising out of the performance of the
 4                  Subcontractor’s work, or the acts or omissions of the
                    Subcontractor’s employees, agents, or representative including
 5                  sub-Subcontractors, or by reason of liability imposed by operation
                    of law, for bodily injury (including exposure toxic substances),
 6                  illness, or death sustained by any person regardless of whether
                    such claim, action, or liability is caused in part by a party
 7                  indemnified hereunder.
 8          B.      Skanska Arbitration

 9          17.     On or about May 3, 2018, Skanska initiated arbitration against Tetra Tech to

10   resolve the parties’ claims for additional work and delay damages on the Project.             The

11   evidentiary hearing in the Skanska Arbitration was held in Denver, Colorado, beginning on

12   March 12, 2018, and continuing through March 28, 2018.

13          18.     On or about July 31, 2018, a final award was rendered in the Skanska Arbitration.

14   A true and correct copy of Skanska’s arbitration award is attached hereto as Exhibit C. In

15   virtually all respects, the panel awarded Skanska damages against Tetra Tech. However, the

16   panel reduced Skanska’s overall award based on a finding that significant delay on the Project

17   was also attributable to Skanska. Specifically, the panel found that Skanska materially delayed

18   pipe support installation on the Project, which reduced the total amount of delay attributable to

19   Tetra Tech. After deducting a total of $1,200,774 from Skanska’s award based on said delays,

20   the panel entered a final award in favor of Skanska in the amount of $11,030,087, plus interest.

21          C.      Chevron/TT Arbitration

22          19.     On or about April 30, 2018, Chevron submitted its formal Demand for Arbitration

23   against Tetra Tech in the Chevron/TT Arbitration. Chevron and Tetra Tech assert substantial

24   claims against each other arising from work on the Project.

25          20.     On or about June 4, 2019, Chevron tendered a request to Skanska for defense and

26   indemnification from and against Tetra Tech’s claims in the Chevron/TT Arbitration arising

27   from Skanska’s performance on the Project. A true and correct copy of the tender letter to

28   Skanska is attached hereto as Exhibit D.
                                                    -5-
                                          CHEVRON’S COMPLAINT
         Case 3:19-cv-04144-LB Document 1 Filed 07/18/19 Page 6 of 11



 1          21.     To date, Skanska has failed to honor its contractual defense and indemnity

 2   obligations.

 3          22.     Following the issuance of the Skanska Arbitration award, Chevron sought to

 4   compel the production of documents from the Skanska Arbitration, including the pleadings,

 5   transcripts of sworn deposition and hearing testimony, and expert reports.

 6          23.     The panel entered an order partially granting Chevron’s motion, but the panel

 7   limited the scope of Tetra Tech’s required production to only the amount of the Skanska

 8   Arbitration award, a redacted copy of the settlement agreement between Tetra Tech and Skanska,

 9   and the Project related exhibits from the Skanska Arbitration. The panel denied Chevron’s

10   motion as to all other categories of documents, including the deposition and hearing transcripts

11   and expert reports.

12          24.     On or about July 3, 2019, Chevron sought to enforce its audit rights against

13   Skanska as a third-party beneficiary of the Skanska Subcontract by requesting that Skanska

14   allow access to and assist Chevron in inspecting documents relating to the Skanska Arbitration,

15   including transcripts of depositions and hearing testimony, and documents relating to negotiated

16   settlements between Skanska and Tetra Tech. A true and correct copy of the audit request to

17   Skanska is attached hereto as Exhibit E.

18          25.     Tetra Tech and Skanska included broad flow-down obligations in the Skanska

19   Subcontract, which necessarily included Skanska’s compliance with Chevron’s audit rights

20   under Section 26 of the EPC Contract.

21          26.     Tetra Tech has failed and/or refuses to allow Chevron to complete such an audit.

22                                    FIRST CAUSE OF ACTION

23                                           [Declaratory Relief]

24          27.     Chevron realleges and incorporates herein by reference each and every allegation

25   in the preceding paragraphs.

26          28.     Section 26 of the EPC Contract confers Chevron audit rights broad in scope. The

27   EPC Contract specifically mandates Tetra Tech and its subcontractors, including Skanska, to

28   provide all documents relating to Tetra Tech’s costs on the Project and Tetra Tech’s performance
                                                     -6-
                                         CHEVRON’S COMPLAINT
         Case 3:19-cv-04144-LB Document 1 Filed 07/18/19 Page 7 of 11



 1   of work and liability. Such documents necessarily include the Skanska Arbitration materials.

 2          29.     The Skanska Subcontract expressly incorporates the EPC Contract, including its

 3   audit provisions. Specifically, Section 2.1 provides that Skanska agrees to abide by and assume

 4   all duties and obligations owed by Tetra Tech to Chevron, as specified under the terms,

 5   conditions, and covenants of the EPC Contract.

 6          30.     There exists a substantial controversy of sufficient immediacy and reality

 7   concerning the parties’ respective interpretation of these agreements.

 8          31.     Chevron desires a judicial determination of the respective rights and duties of

 9   Chevron and Skanska under the EPC Contract and Skanska Subcontract, and a declaration as to

10   whether Skanska is contractually obligated to produce all documents relating to the Skanska

11   Arbitration, including, but not limited to, transcripts of sworn deposition and hearing testimony,

12   and copies of negotiated settlements between Skanska and Tetra Tech that Tetra Tech alleges

13   that it entered into with Skanska, as well as any correspondence related thereto.

14          32.     A judicial declaration is necessary and appropriate at this time under the

15   circumstances in order for Chevron to ascertain its rights under the agreements, and to

16   effectively present its case in the Chevron/TT Arbitration.

17          33.     Wherefore, Chevron is entitled to declaratory relief against Skanska, as set forth

18   in the below prayer for relief.

19                                     SECOND CAUSE OF ACTION

20                                           [Injunctive Relief]

21          34.     Chevron realleges and incorporates herein by reference each and every allegation

22   in the preceding paragraphs.

23          35.     Chevron has previously demanded in writing – and by this Complaint, again

24   demands – that Skanska submit or allow access to and assist Chevron in inspecting relevant

25   documents relating to the Skanska Arbitration, but, to date, Skanska has refused to honor its

26   contractual obligation to comply with this audit.

27          36.     By reasons of this refusal to comply, Chevron has suffered, and will continue to

28   suffer, extreme hardship and actual and impending irreparable injury because not allowing
                                                    -7-
                                          CHEVRON’S COMPLAINT
         Case 3:19-cv-04144-LB Document 1 Filed 07/18/19 Page 8 of 11



 1   discovery of the Skanska Arbitration documents would substantially prejudice Chevron’s ability

 2   to present its case in the Chevron/TT Arbitration, which is scheduled to begin on October 14,

 3   2019. Chevron must be afforded an opportunity to access and review this information in order to

 4   prepare its defense of Tetra Tech’s central claim and its prosecution of its affirmative claims in

 5   the Chevron/TT Arbitration.

 6           37.    Chevron has no adequate remedy at law.

 7          38.     Wherefore, Chevron is entitled to injunctive relief to compel Skanska to comply

 8   with Chevron’s audit request, as set forth in the below prayer for relief.

 9                                     THIRD CAUSE OF ACTION

10                   [Breach of Contract – Specific Performance Compelling Audit]

11          39.     Chevron realleges and incorporates herein by reference each and every allegation

12   in the preceding paragraphs.

13          40.     Chevron is informed and believes, and thereon alleges, that Chevron was an

14   expressly intended third-party beneficiary of the Skanska Subcontract entered into between Tetra

15   Tech and Skanska.

16          41.     Under the Skanska Subcontract, Skanska expressly agreed to abide by and assume

17   all duties owed by Tetra Tech to Chevron, as specified in the EPC Contract. Skanska also agreed

18   to perform work on the condition that such work was subject to Chevron’s approval and

19   satisfaction. As such, Chevron was an expressly intended third-party beneficiary of the Skanska

20   Subcontract and the flow-down obligations necessarily include Skanska’s compliance with

21   Chevron’s audit rights under Section 26 of the EPC Contract.

22          42.     The EPC Contract further provides Chevron with specific authority, sufficiently

23   certain in its terms, to access and inspect all records extending not only to cost-related

24   information for the Project, but all documents related to Tetra Tech’s performance of work on

25   the Project, including without limitation documents related to Chevron’s potential “liability” to

26   Tetra Tech, which is at issue in the Chevron/TT Arbitration.

27          43.     Accordingly, the scope of the audit clause covers all documents related to

28   Chevron’s potential liability and Tetra Tech’s performance of work, including without limitation
                                                     -8-
                                           CHEVRON’S COMPLAINT
         Case 3:19-cv-04144-LB Document 1 Filed 07/18/19 Page 9 of 11



 1   all documents related to the Skanska Arbitration.

 2          44.     Chevron has requested a complete audit so that it may review the necessary

 3   documents relating to the Skanska Arbitration. Under its flow-down obligations, Skanska is

 4   contractually obligated to produce these documents at Chevron’s request. See Ex. B. Skanska

 5   has failed to comply with Chevron’s request, which constitutes a breach of the Skanska

 6   Subcontract. Chevron seeks to enforce Skanska’s obligation to comply with an audit as a third-

 7   party beneficiary to the Skanska Subcontract.

 8          45.     Chevron has at all times duly performed any and all contractual duties under or

 9   pursuant to any of the agreements.

10          46.     Wherefore, Chevron is entitled to specific performance against Skanska, as set

11   forth in the below prayer for relief.

12                                    FOURTH CAUSE OF ACTION

13                                            [Express Indemnity]

14          47.     Skanska is contractually obligated to defend, indemnify, and hold harmless

15   Chevron for any claims, losses, or damages arising from its respective Project work, including

16   under Section 9.1 of the Skanska Subcontract.

17          48.     Accordingly, Skanska is obligated to defend, indemnify, and hold harmless

18   Chevron from and against any liability that Chevron may incur in connection with Tetra Tech’s

19   allegations in the Chevron/TT Arbitration.

20          49.     Chevron has incurred and continues to incur necessary and reasonable expenses,

21   including attorneys’ fees and costs, in excess of $75,000, in defending itself against Tetra Tech’s

22   additional work and delay claims in the Chevron/TT Arbitration, which arise out of Skanska’s

23   scope of work and which fall under Skanska’s defense and indemnity obligations toward

24   Chevron. Moreover, while Chevron denies liability in the Chevron/TT Arbitration, to the extent

25   Chevron is found liable, Chevron will incur damages and losses arising from Skanska’s

26   performance on the Project. This incursion of expenses, damages, and losses by Chevron entitles

27   Chevron to a defense and indemnity under the EPC Contract and the Skanska Subcontract.

28          50.     Chevron has previously demanded in writing – and by the Complaint, again
                                                     -9-
                                             CHEVRON’S COMPLAINT
        Case 3:19-cv-04144-LB Document 1 Filed 07/18/19 Page 10 of 11



 1   demands – that Skanska defend, indemnify, and hold harmless, and otherwise reimburse

 2   Chevron for the expense, losses, and damages that it has suffered and will suffer, but, to date,

 3   Skanska has failed to honor its contractual defense and indemnity obligations.

 4             51.    Skanska is obligated to indemnify Chevron for any and all sums Chevron incurs

 5   in connection with defending itself in the Chevron/TT Arbitration and in prosecuting this

 6   Complaint, including, but not limited to, judgments, payments, costs of suit, investigative costs,

 7   and/or other related cost in an amount to be proved at trial, but in excess of $75,000.

 8                                          PRAYER FOR RELIEF

 9             Wherefore, Chevron respectfully requests that the Court enter and award the following

10   relief:

11   As to the First Cause of Action:

12             1.     A declaration of the rights and duties of the parties as set forth herein;

13             2.     That judgment be entered in favor of Chevron, which judgment should declare that

14   Skanska is contractually obligated to submit, or allow access to and assist Chevron in inspecting

15   documents relating to the Skanska Arbitration, including, but not limited to, transcripts of sworn

16   deposition and hearing testimony, and copies of negotiated settlements between Skanska and

17   Tetra Tech that Tetra Tech alleges that it entered into with Skanska, as well as any

18   correspondence related thereto;

19             3.     For costs of suit incurred herein; and

20             4.     For any such other and further relief as the Court deems just and proper.

21   As to the Second Cause of Action:

22             1.     That Skanska be compelled to forthwith submit, or allow access to and assist

23   Chevron in inspecting documents relating to the Skanska Arbitration, including, but not limited

24   to, transcripts of any sworn deposition or hearing testimony from the Skanska Arbitration, and

25   copies of negotiated settlement agreements between Skanska and Tetra Tech that Tetra Tech

26   alleges it entered into with Skanska, as well as any correspondence related thereto;

27             2.     For costs of suit incurred herein; and

28             3.     For such other and further relief as the Court deems just and proper.
                                                       - 10 -
                                             CHEVRON’S COMPLAINT
        Case 3:19-cv-04144-LB Document 1 Filed 07/18/19 Page 11 of 11



 1   As to the Third Cause of Action:

 2          1.      That Skanska be compelled to forthwith submit, or allow access to and assist

 3   Chevron in inspecting documents in Tetra Tech’s possession or control relating to the Skanska

 4   Arbitration, including, but not limited to, transcripts of any sworn deposition or hearing testimony

 5   from the Skanska Arbitration, and copies of negotiated settlement agreements between Skanska

 6   and Tetra Tech that Tetra Tech alleges it entered into with Skanska, as well as any

 7   correspondence related thereto.

 8          2.      For costs of suit incurred herein; and

 9          3.      For such other and further relief as the Court deems just and proper.

10   As to the Fourth Cause of Action:

11          1.      For indemnity in the amount of any judgment assessed against Chevron in

12   connection with the Skanska Complaint;

13          2.      For costs incurred in connection with the Chevron/TT Arbitration;

14          3.      For costs of suit incurred herein; and

15          4.      For any such other and further relief as the Court deems just and proper.

16   Dated: July 18, 2019                   VARELA, LEE, METZ & GUARINO, LLP
17

18                                          By: /s/ Nicholas A. Merrell
                                               Bennett J. Lee
19                                             Nicholas A. Merrell
                                               Steven P. Chasey
20                                             Paolo A. Hermoso
                                               Attorneys for Plaintiffs
21                                             Chevron Mining Inc. and Chevron Environmental
                                               Management Company
22

23

24

25

26

27

28
                                                    - 11 -
                                          CHEVRON’S COMPLAINT
